DETAILED ACTION
The non-final office action is responsive to the filing of U.S. Patent Application 17/818,132, last communication received on 08/09/2022. Claims 1-20 are pending; claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2022 and 08/08/2022 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Note "[a] computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire" ([0098] as originally filed), computer program product claim 20 is statutory.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,494,700 B2 (hereinafter P700). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the Instant Application
Claims 1 and 4 of P700
A computer-implemented method for federated learning, the method comprising:
A computer-implemented method for federated learning, the method comprising:
receiving, via an aggregator, cluster information from distributed computing devices, wherein the cluster information relates to identified clusters in sample data of the distributed computing devices and comprises centroid information per cluster, and wherein the aggregator comprises a processor;
receiving, via an aggregator, cluster information from distributed computing devices, wherein the cluster information relates to identified clusters in sample data of the distributed computing devices, and wherein the aggregator comprises at least one processor;
(from claim 4) wherein each cluster comprises a centroid; wherein the cluster information comprises centroid information, wherein the centroid information relates to the centroids; and wherein the identifying of any redundant clusters comprises comparing the centroid information for the centroids of the clusters.
integrating, via the aggregator, the cluster information to define data classes for machine learning classification, wherein the integrating comprises computing a respective distance between centroids of the clusters in order to determine a total number of the data classes; and
integrating, via the aggregator, the cluster information to define classes, wherein the integrating comprises identifying any redundant clusters amongst the identified clusters, and wherein a number of the classes corresponds to a total number of the clusters from the distributed computing devices reduced by any redundant clusters;
sending, via the aggregator, a deep learning model comprising an output layer comprising a total number of nodes equal to the total number of the data classes, and wherein the deep learning model is for the distributed computing devices to perform machine learning classification in federated learning.
sending a deep learning model from the aggregator to the distributed computing devices, wherein the deep learning model comprises an output layer having nodes, wherein the nodes correspond to the defined classes; and
receiving, by the aggregator, one or more results of federated learning performed by the distributed computing devices, wherein the federated learning trains the deep learning model.


Claim 1 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claims 2-20, claims 1-20 of P700 obviously disclose all limitations in claims 2-20 of the instant application. Accordingly, claims 2-20 of the instant application are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Allowable Subject Matter
Claims 1-20 are allowable over prior art references on record.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art reference on record do not disclose “integrating, via the aggregator, the cluster information to define data classes for machine learning classification, wherein the integrating comprises computing a respective distance between centroids of the clusters in order to determine a total number of the data classes; and sending, via the aggregator, a deep learning model comprising an output layer comprising a total number of nodes equal to the total number of the data classes, and wherein the deep learning model is for the distributed computing devices to perform machine learning classification in federated learning.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        12/2/2022